The CouRT
(Thruston, J., absent,)
refused. See the Maryland Act of 1789, c. 22, § 5.
Upon the trial, Mr. Brent, for the prisoner, offered to prove that another person confessed that he killed the deceased; and that person had fled.
The Court (Thruston, J., absent,) rejected the evidence. Upon calling.the jurors to the book to be sworn, Mr. James Friend, one of the panel, said that he was conscientiously opposed to punishment by death, and could not conscientiously .find aman guilty of a capital offence.
Whereupon, Mr. Key, the Attorney for the United States, challenged him for favor. The two first sworn jurors were sworn as triors, “ well and truly to try whether James Friend stands indifferent between the United States and the prisoner at the bar; ” and they found that he did not; having heard the declaration which he had just made to the Court; and thereupon he ivas set aside.
At 10 o’clock, P. M., the jury found the prisoner “ guilty of *574manslaughter in a most aggravated ease; and not guilty of murder.”
The sentence of the Court was eight years’ labor in the penitentiary.